Citation Nr: 1141004	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  07-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for residuals of Bell's palsy including ptosis of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1975 to March 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board sitting in Washington, D.C., in May 2010.  A transcript of the hearing is associated with the claims file. 

In June 2010, the Board remanded the claim for further development. 
 

FINDINGS OF FACT

1.  The residuals of Bell's palsy are manifested by unilateral lagophthalmos for the entire period covered by this appeal. 

2.  The residuals of Bell's palsy are manifested by moderate incomplete paralysis of the seventh cranial nerve starting May 26, 2010.  


CONCLUSION OF LAW

The criteria are met for a single 10 percent rating for the Bell's palsy residual of lagophthalmos during the entire appeals period, and the criteria are met for an additional, separate 10 percent rating, from May 26, 2010, for the Bell's palsy residual involving the seventh cranial nerve. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84, Diagnostic Code 6019 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.75, 4.76, 4.79, Diagnostic Codes 6019, 6022, 6063-66, 6080, 6090, 4.118, Diagnostic Code 7800, 4.124a Diagnostic Codes 8205-12 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, VA must notify the claimant that the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court of Appeals for the Federal Circuit (Federal Circuit) vacated that portion of the lower court decision that required notification of alternate diagnostic codes or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., 2009).

In May 2005, the RO provided a notice that did not meet all the requirements.  The notice advised the Veteran that evidence was necessary to demonstrate that his disabilities had become more severe and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice did not advise the Veteran that the evidence must also show the impact of the disabilities on his employment.  After the initial decision on the claim, the RO provided an additional notice in May 2008 that informed the Veteran of some of the applicable diagnostic codes and explained how ratings and effective dates would be assigned.  The notice also requested evidence on the impact of the disabilities on employment.  Following the notice and an opportunity to respond, the RO readjudicated the claim in supplemental statements of the case in August 2009 and June 2011.  Moreover, the Veteran provided lay evidence of his symptoms and functional limitations to the Board in a May 2010 hearing.  Therefore, the Board concludes that the notice timing error was not prejudicial because the Veteran had actual knowledge of the evidentiary requirements and opportunities to provide additional evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  In May 2007 and July 2008, the RO received a request for VA medical records from the Social Security Administration to support a claim by the Veteran for disability benefits.  The identity of the disabilities under consideration by SSA was not identified in the request.  Despite requests by the RO for the Veteran to identify any sources of evidence relevant to the severity of his disabilities, the Veteran did not mention in any correspondence or hearing testimony that he was granted SSA benefits or that medical assessments of the residuals of Bell's palsy were performed for SSA by other than VA medical examiners.  As the claims file contains records of VA outpatient care and examinations for the Bell's palsy residuals throughout the appeal period with recent detailed medical assessments, the Board concludes that a request for SSA records that were not identified by the Veteran, for unspecified disabilities, for a claim that may or may not have been granted, is not necessary to decide the appeal.  

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as an administrative and personnel specialist in the U.S. Marine Corps, retiring at the rank of Master Sergeant.  He contends that the residuals of Bell's palsy including ptosis of the right eye are more severe that are contemplated by a noncompensable rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

There is no single diagnostic code for residuals of Bell's palsy.  The Veteran's symptoms implicate rating criteria for vision, speech, organic eye disorders, and cranial nerve dysfunction.  When an unlisted  condition is encountered it will be permissible to rate under closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely related.  38 C.F.R. § 4.20. 

Rating criteria for disabilities of the eye were changed effective December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008).  Where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant generally applies.  However, only the former criteria can be applied for the period prior to the effective date of the new criteria, but both the old and new criteria can be applied as of that date.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Under the old regulations, unilateral or bilateral ptosis was rated equivalent to 5/200 vision if the entire pupil was obscured and equivalent to 5/100 if one-half or more was obscured.  With less interference of vision, the disorder was rated for disfigurement.  Other changes were made to tables and notes not applicable in this case.  38 C.F.R. § 4.84a, Diagnostic Code 6019 (2007).  

Under the new regulations, unilateral or bilateral ptosis is rated based on visual impairment or on disfigurement of the face.  38 C.F.R. § 4.79, Diagnostic Code 6019.  Evaluation of visual impairment is based on impairment of visual acuity excluding errors of refraction, visual field, or muscle dysfunction.  Central visual acuity ratings are assigned based on corrected distance vision.  38 C.F.R. § 4.75, 4.76, 4.79, Diagnostic Codes 6063-66.  Ratings for impairment of visual fields and muscle dysfunction are determined using kinetic or automated perimetry devices.   38 C.F.R. § 4.77, 4.78, 4.79, Diagnostic Codes 6080, 6090.  

Under both old and new regulations, lagophthalmos warrants a 10 percent rating if unilateral and 20 percent if bilateral.  38 C.F.R. § 4.79, Diagnostic Code 6022.  

Ratings for disability of the fifth, tenth, and twelfth cranial nerves provide for a 10 percent rating for moderate incomplete paralysis, 30 percent for severe incomplete paralysis, and 50 percent for complete paralysis.   Ratings for the seventh, ninth, and eleventh cranial nerves provide for a 10 percent rating for moderate incomplete paralysis, 20 percent for severe incomplete paralysis, and 30 percent for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Codes 8205-12.

Ratings for disfigurement of the face consider eight characteristics of disfigurement: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). A 10 percent rating is warranted for one characteristic of disfigurement. A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features including eyelids and cheeks; or, with two or three characteristics of disfigurement.  Higher ratings are warranted for more than three characteristics of disfigurement.  Unretouched photographs must be taken into account when evaluating under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  New regulations added notes providing that disabling effects other than disfigurement be evaluated separately and that the characteristics of disfigurement may be caused by one or multiple scars.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).

Service personnel records showed that the Veteran was diagnosed with Bell's palsy in service in 1989 and 1994, the latter episode requiring hospitalization and extensive medical investigation.  The Veteran was medically retired in 1997 in part because of facial nerve damage.    

In October 1999, a VA physician noted the Veteran's report of only fair visual acuity with reading glasses.  On examination, the physician noted near and distant corrected visual acuity of 20/20 with no loss of field of view.  There were no organic eye deficits.  The examiner diagnosed inactive Bell's palsy on the right side, mild ptosis of the right eye, and presbyopia.  

In November 1999, a VA physician noted the Veteran's report of residual facial weakness.  On examination of the cranial nerves, the physician noted flattening of the nasolabial fold and wrinkles of the forehead that were minimal.  The Veteran was able to perform eyelid lifting and cheek puffing.  The physician diagnosed minimal and cosmetic residuals of Bell's palsy.  The RO granted service connection and a noncompensable rating under Diagnostic Codes 6019 and 8207 for ptosis and less than moderate incomplete paralysis of the seventh cranial nerve controlling the facial muscles.  There was no mention of any rating characteristics of disfigurement of the face or gross asymmetry. 

The RO received the Veteran's claim for an increased rating in April 2004.  

In May 2005, a VA contract physician noted the Veteran's report of weakness of the face and eyelid with uncontrolled twitching of the right eyelid and the inability to close the eyelid by one centimeter.  The physician noted mild incomplete paralysis of the seventh cranial nerve on the right.  The physician concluded that there was 80 percent recovery of function following the last episode of Bell's palsy.  The physician noted only mild facial muscle weakness because the Veteran was able to frown and close his eyes against resistance.  

The same month, another contract physician performed a vision examination.  The physician noted the Veteran's report that he was unable to fully close his right eyelid during sleep and used lubricant for dry eye syndrome.  Corrected distant and near vision was 20/20 with no loss of field of view or any organic deficits.  The physician diagnosed lagophthalmos with exposure dry eye on the right and mild refractive error bilaterally.  

VA primary care records of treatment from March 2004 to June 2011 are silent for any clinical observations or treatment for residuals of Bell's palsy except for referrals for periodic vision examinations.  

The Veteran underwent VA vision examinations in November and December 2008.  Both examining physicians noted that corrected near and distant vision was 20/20 with no loss of field of view or any organic eye deficits.  Both noted the Veteran's reports of a dry right eye with pain, redness, tearing, and a sandy sensation for which the Veteran used lubricating drops and ointment.  Both examiners diagnosed dry eye.  The examiner in November noted early immature cataracts bilaterally but did not associate the deficit with Bell's palsy.  The refractive error was diagnosed as presbyopia.  This examiner also noted mild ptosis and lagophthalmos of one millimeter in the right eye.  The December examiner did not note any cataracts and found no lagophthalmos but rather noted "good closure." 

In a May 2010 Board hearing, the Veteran stated that his right eye was dry and irritated, requiring the use of lubricants and ointments.   He stated that he experienced fluttering of the eyelid, was unable to fully close the eyelid, and that his reading ability decreased so that he had to wear bifocal corrective lenses and special lenses to see images at night.  He further stated that he experienced numbness of the tongue, lip, and facial areas causing dribbling and stuttering. 

In June 2010, the Board remanded the claim to obtain current VA and any private records identified by the Veteran and to obtain an additional examination of all the reported residual symptoms of Bell's palsy.  As the RO obtained current VA records and obtained the following examinations and as the Veteran did not identify other relevant private records, the Board concludes that there has been substantial compliance with the remand instructions. 

In July 2010, a VA ophthalmologist noted clear, dry eyes with drooping of the right eyelid.  Corrected distant and near vision was 20/20 including the use of reading glasses for near vision and a full field of view.  There was no mention of a requirement for special tinting.  There were no organic eye deficits.  The ophthalmologist diagnosed ptosis of the right eye within two millimeters with good levator function not affecting vision or field of view.  He also diagnosed dry eyes controlled with drops and presbyopia corrected with reading glasses.  

In August 2010, a VA physician noted a review of the claims file and performed a neurologic examination.  The physician noted that the Veteran had not been employed since discharge from service for multiple medical problems.  The physician noted the Veteran's reports of involuntary movement and inability to close the right eyelid.  The Veteran also reported a loss of taste on the right side of the tongue, moderate difficulty chewing and speaking, and facial symptoms including a moderate sensation of lacinating or electric shock pain, moderate facial twitching, and mild weakness or paralysis of facial muscles.  The physician noted abnormalities of the following related cranial nerves.  

Fifth Cranial Nerve:  no forehead, cheek or chin pain; decreased right side sensitivity to touch and absent sensitivity to temperature; and symmetric muscular function in opening and closing the mouth.  

Seventh Cranial Nerve:  Apparent right side asymmetry; weak smiling, forehead wrinkling, showing teeth , puffing out cheeks, and closing eyes to resistance; and a loss of taste on the anterior two-thirds of the tongue.  

Ninth and Tenth Cranial Nerves: normal and symmetrical gag reflex and yawning; and normal swallowing, mild voice hoarseness. 

Eleventh Cranial Nerve: normal control of the tapezius and sternocleidomastoid muscles. 

The physician diagnosed symptoms of Bell's palsy with synkinesis, fifth nerve dysfunction, and right eye ptosis.  He concluded that the disorder imposed severe limitations in traveling, exercise, sports recreation and chores; moderate limitation in feeding; and mild or no limitation in shopping or activities of daily living.

The Board concludes that compensable ratings under the diagnostic criteria for visual impairment and disfigurement of the face for residuals of Bell's palsy are not warranted at any time during the period covered by this appeal.  Although the Veteran contends that his visual acuity has declined, multiple vision examinations show no organic eye deficits, no reduction in field of view, and no diplopia caused by the palsy or the dry eye complication.  Correctable refractive error diagnosed as presbyopia is not disabilities for which compensation is available.  38 C.F.R. § 4.75.  Although the facial nerve dysfunction does produce some uncontrolled right side movement, the severity does not rise to the level of gross disfigurement or asymmetry contemplated by Diagnostic Code 7800 for scars and burns to the face.  The asymmetric motion is more specifically contemplated by the diagnostic criteria for the cranial nerves because of the localization and motor function addressed in those codes.  

The Board concludes that compensable ratings for residuals of Bell's palsy are warranted as follows.  

A ten percent rating is warranted for unilateral lagophthalmos of the right eye under Diagnostic Code 6022 for the entire period of time covered by this appeal.  There is lay and medical evidence both for and against the diagnosis of lagophthalmos vice ptosis because some examiners noted that the Veteran was able to fully close the right eyelid against resistance but others noted that the eyelid failed to close by one or more millimeters.  The Veteran provided credible testimony that he is unable to close the right eyelid, and there is credible lay and medical evidence of chronic dry and irritated right eye.  Moreover, the right eyelid dysfunction was variously diagnosed as both ptosis and lagophthalmos.  Resolving all doubt in favor of the Veteran, a 10 percent rating is warranted under Diagnostic Code 6022.  Rating under both Diagnostic Codes 6017 and 6022 is not warranted as it would constitute impermissible pyramiding because both criteria address the position and motor function of the eyelid.  38 C.F.R. § 4.14.  Furthermore, Diagnostic Code 6022 provides a rating more favorable to the Veteran.  

The Board further concludes that a 10 percent rating, but not higher, is warranted for moderate incomplete paralysis of the seventh cranial nerve under Diagnostic Code 8207, effective May 26, 2010, the date of the Board hearing in which the Veteran described a greater range of facial nerve symptoms.  The symptoms were confirmed in the neurologic examination in August 2010.  

An effective date at an earlier time is not warranted because the physician in May 2005 noted only mild incomplete paralysis and facial muscle weakness.  Between 2005 and 2010, additional symptoms were not noted by any primary care examiners.  In a November 2006 notice of disagreement and in an April 2007 substantive appeal, the Veteran reported only dry eye, difficulty in full closure, and impairment of visual acuity.  The first evidence of additional seventh cranial nerve dysfunction such as numbness, loss of sensation, weak facial muscle control, dribbling, stuttering, and loss of taste sensation was provided in hearing testimony and confirmed in the August 2010 examination.  

The Board concludes that the level of seventh cranial nerve dysfunction is moderate because of the impairment in speech, dribbling, and eyelid fluttering.  Loss of taste is not addressed in the criteria and does not impose a functional limitation in employment and daily living.  A higher rating for severe incomplete paralysis is not warranted because the Veteran retains sufficient muscle control to speak adequately to communicate and can eat and drink without special appliances or techniques.  

Compensable ratings under the diagnostic codes for the fifth, ninth, tenth, and eleventh cranial nerves are not warranted because the dysfunction in these nerve is mild and does not impair opening of the jaw, swallowing, or neck and shoulder muscle movement.  The loss of sensitivity to touch and temperature does not impose a functional limitation. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected residuals of Bell's palsy are not addressed by the rating criteria.  All symptoms are addressed in the criteria discussed above.  There is no credible lay or medical evidence that any symptoms related to facial palsy and eyelid dysfunction impose any interference with employment.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

Therefore, the Board concludes that a 10 percent rating for lagophthalmos is warranted for the entire period covered by this appeal and that an additional 10 percent for moderate incomplete paralysis of the seventh cranial nerve is warranted, effective May 26, 2010.   


ORDER

Increased ratings for residuals of Bell's palsy of 10 percent for the entire period covered by this appeal and an additional 10 percent, effective May 26, 2010, are granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


